DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-3 are objected to because of the following informalities:
In claim 1, “based at least in part on maximum acceleration” should be “based at least in part on a maximum acceleration”
In claim 2, “determining, based at least in part on a predicted behavior of the object,” should be “determining, based at least in part on [[a]] the predicted behavior of the object,”
In claim 2, “the second gap based at least in part on a representation” should be “the second gap based at least in part on [[a]] the representation”
In claim 3, “wherein determining the at least one of the first gap or the second gap” should be “wherein determining [[the]] at least one of the first gap or the second gap”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wu (US 20200180633 A1) in view of Jafari Tafti et al. (US 20210061282 A1), hereinafter referred to as Wu and Jafari, respectively.
Regarding claim 1, Wu discloses A method (Wu discloses a method for planning and performing a lane change [See at least Wu, 0290]) comprising: 
receiving sensor data from a sensor associated with a vehicle traversing an environment, the environment comprising a first lane associated with a current position of the vehicle and a second lane proximate the first lane (See at least Figs. 8A-B in Wu: Wu discloses that the ego vehicle 8000 may sense information associated with one or more of the obstacle vehicles 8001-8006, including a current lane, a speed, and/or an acceleration/deceleration of an obstacle vehicle [See at least Wu, 0133]); 
determining, based at least in part on the sensor data, a presence of an object in the environment (See at least Figs. 8A-B in Wu: Wu discloses that the ego vehicle 8000 may sense information associated with one or more of the obstacle vehicles 8001-8006, including a current lane, a speed, and/or an acceleration/deceleration of an obstacle vehicle [See at least Wu, 0133]) and a predicted behavior of the object (Wu discloses that the vehicle control system may also estimate a possibility of obstacles braking or changing lanes during the lane change maneuver [See at least Wu, 0193-0194]); 
defining, as a first configuration space and based at least in part on maximum acceleration and a maximum deceleration of the vehicle, a first portion of the first lane (Wu discloses that a vehicle may reach a number of possible positions in its current lane, referred to as “reachable longitudinal states”, before initiating a lane change [See at least Wu, 0163-0165]. Wu discloses that a reachable longitudinal state may be described by the longitudinal distance travelled, x, the speed, dx, and a lane ID [See at least Wu, 0169]. Wu further discloses that the kinematics may be bounded by a maximum acceleration UMAX and a minimum acceleration UMIN (alternatively a maximum deceleration) [See at least Wu, 0169]); and
defining, as a second configuration space and based at least in part on the maximum acceleration and the maximum deceleration, a second portion of the second lane (Wu discloses, for two or more reachable states of the plurality of reachable states, computing, by the vehicle control system, a corresponding ensuing trajectory; comparing, by the vehicle control system, each of the computed ensuing trajectories corresponding to the two or more reachable states; and based on the comparison of the computed ensuing trajectories, determining, by the vehicle control system, an optimal lane change maneuver from a first lane to a second lane to be executed by the vehicle [See at least Wu, 0290]. It will be appreciated that the determined optimal lane change maneuver to the second lane comprises a second portion of the second lane, which is a destination point of the vehicle once the lane change is concluded. It will further be appreciated from at least [Wu, 0163-0165 and 0169] that this point is ultimately determined based on the minimum and maximum accelerations, since these accelerations are used to determine the reachable states that are used to determine the lane change maneuver).
However, Wu does not explicitly disclose the method further comprising determining, based at least in part on the predicted behavior of the object, the first configuration space, and the second configuration space, a first gap associated with the first lane and a second gap associated with the second lane; 
determining, based at least in part on the first gap and the second gap, a trajectory for performing a lane change operation; 
determining a cost associated with the trajectory; and 
based at least in part on a determination that the cost is below a threshold, controlling the vehicle to perform the lane change operation based at least in part on the trajectory.
However, Jafari does teach a lane change method for a vehicle comprising determining, based at least in part on the predicted behavior of the object, the first configuration space, and the second configuration space, a first gap associated with the first lane and a second gap associated with the second lane (See at least Fig. 5 in Jafari: Jafari teaches that once the need for an urgent lane change from a current lane to a neighboring lane is determined, current gaps for the urgent lane change are identified and predicted in future time at 518, where each gap is determined as the space between the host vehicle and remote vehicles on the target lane, and the leading vehicle in the current lane [See at least Jafari, 0082]. Also see at least Fig. 6 in Jafari: Jafari teaches that one of the current gaps for the urgent lane change maneuver is defined by the space between host vehicle 10 and remote vehicles 612, 614, 616, and that current and future predicted positions and trajectories for each of the detected vehicles are used to determine the current gap size at various future points in time [See at least Jafari, 0082]. This may be regarded as determining gaps in the first lane and second lane); 
determining, based at least in part on the first gap and the second gap, a trajectory for performing a lane change operation (See at least Fig. 5 in Jafari: Jafari teaches that at 526, a trajectory is generated for each of the gaps [See at least Jafari, 0091]); 
determining a cost associated with the trajectory (See at least Fig. 5 in Jafari: Jafari teaches that at 528, a cost value is calculated for each trajectory (i.e., corresponding to each gap) [See at least Jafari, 0093]); and 
based at least in part on a determination that the cost is below a threshold, controlling the vehicle to perform the lane change operation based at least in part on the trajectory (See at least Fig. 5 in Jafari: Jafari teaches that processing module 420 of FIG. 4 (e.g., via the processor 44 of FIG. 1) plans the trajectory with the lowest/minimized cost, and transmits instructions for the selected trajectory, so that the lane change is executed for the vehicle 10 at 534 [See at least Jafari, 0096]). Both Jafari and Wu teach methods for performing automatic lane changes. However, only Jafari explicitly teaches where, based on knowing the current and destination lanes, a vehicle may detect gaps in each lane over time, calculate a trajectory for each gap, evaluate each trajectory, and select an optimal trajectory for performing the lane change maneuver.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention t modify the lane change method of Wu so that, based on knowing the current and destination lanes, a vehicle may detect gaps in each lane over time, calculate a trajectory for each gap, evaluate each trajectory, and select an optimal trajectory for performing the lane change maneuver, as in Jafari. Doing so improves safety by allowing the vehicle to account for gaps between the various neighboring vehicles in performing a lane change, which helps prevent collisions. This is a common feature in the lane change art.

Regarding claim 2, Wu in view of Jafari teaches The method as claim 1 recites, further comprising: 
determining, based at least in part on a predicted behavior of the object, a distance parameter and a time parameter associated with the object, wherein the distance parameter is determined based at least in part on a position of the object relative to a route frame associated with the vehicle (Wu discloses that, using an obstacle's current position, velocity, and estimated time of changing lanes, the vehicle control system may be capable of determining: a time at which the obstacle begins to occupy its target lane (e.g. 3 seconds); a time at which the obstacle ceases to occupy its current lane (e.g. 4 seconds); and/or a position and velocity of the obstacle upon entering its target lane (e.g. [30 m; 10 m/s]) [See at least Wu, 0195-0198]); 
modeling, based at least in part on the distance parameter and the time parameter, a representation of the object into a coordinate space (Wu discloses that the predictive information of the vehicle may be loaded into a crude world model by the vehicle control system by defining the obstacle twice, once for each lane, where in the obstacle's left lane, the obstacle may have a start time t=0, coordinates of [0; 10] ([location; speed]), and an end time of t=4; and in the obstacle's target lane, the obstacle may have a start time t=3, coordinates of [30; 10] ([location; speed]), and an end time of t=infinity [See at least Wu, 0199]. Wu further discloses that in order to simplify the calculations and memory needed, the two instances of the obstacle may not be explicitly connected and may simply be interpreted as two independent obstacles [See at least Wu, 0199]); and 
determining at least one of the first gap or the second gap based at least in part on a representation of the object in the coordinate space (See at least Fig. 6 in Jafari: Jafari teaches that one of the current gaps for the urgent lane change maneuver is defined by the space between host vehicle 10 and remote vehicles 612, 614, 616, and that current and future predicted positions and trajectories for each of the detected vehicles are used to determine the current gap size at various future points in time [See at least Jafari, 0082]).

Regarding claim 3, Wu in view of Jafari teaches The method as claim 2 recites, wherein the object is associated with the second lane (Wu discloses that the predictive information of the vehicle may be loaded into a crude world model by the vehicle control system by defining the obstacle twice, once for each lane [See at least Wu, 0199]), wherein determining the at least one of the first gap or the second gap comprises determining the second gap (See at least Fig. 5 in Jafari: Jafari teaches that once the need for an urgent lane change from a current lane to a neighboring lane is determined, current gaps for the urgent lane change are identified and predicted in future time at 518, where each gap is determined as the space between the host vehicle and remote vehicles on the target lane, and the leading vehicle in the current lane [See at least Jafari, 0082]. Also see at least Fig. 6 in Jafari: Jafari teaches that one of the current gaps for the urgent lane change maneuver is defined by the space between host vehicle 10 and remote vehicles 612, 614, 616, and that current and future predicted positions and trajectories for each of the detected vehicles are used to determine the current gap size at various future points in time [See at least Jafari, 0082]), and wherein determining the second gap comprises determining, based at least in part on the distance parameter and the time parameter, a portion of the second configuration space that is independent of the object (See at least Fig. 5 in Jafari: Jafari teaches that once the need for an urgent lane change from a current lane to a neighboring lane is determined, current gaps for the urgent lane change are identified and predicted in future time at 518, where each gap is determined as the space between the host vehicle and remote vehicles on the target lane, and the leading vehicle in the current lane [See at least Jafari, 0082]. Also see at least Fig. 6 in Jafari: Jafari teaches that one of the current gaps for the urgent lane change maneuver is defined by the space between host vehicle 10 and remote vehicles 612, 614, 616, and that current and future predicted positions and trajectories for each of the detected vehicles are used to determine the current gap size at various future points in time [See at least Jafari, 0082]. It will be appreciated from Fig. 6 that, because the relative position of obstacle 612 does not change, the gap is defined independently of obstacle 616 but not independently of obstacle 614).

Regarding claim 4, Wu in view of Jafari teaches The method as claim 1 recites, further comprising determining whether the trajectory is valid based at least in part on one or more of the first gap or the second gap (See at least Fig. 5 in Jafari: Jafari teaches that at 528, a cost value is calculated for each trajectory (i.e., corresponding to each gap) [See at least Jafari, 0093]. Jafari further teaches that processing module 420 of FIG. 4 (e.g., via the processor 44 of FIG. 1) plans the trajectory with the lowest/minimized cost, and transmits instructions for the selected trajectory, so that the lane change is executed for the vehicle 10 at 534 [See at least Jafari, 0096]. Examiner interprets a trajectory as being valid when it has the lowest/minimized cost), wherein controlling the vehicle to perform the lane change operation based at least in part on the trajectory is further based at least in part on determining that the trajectory is valid (See at least Fig. 5 in Jafari: Jafari teaches that processing module 420 of FIG. 4 (e.g., via the processor 44 of FIG. 1) plans the trajectory with the lowest/minimized cost, and transmits instructions for the selected trajectory, so that the lane change is executed for the vehicle 10 at 534 [See at least Jafari, 0096]).

Regarding claim 5, Wu in view of Jafari teaches The method as claim 1 recites, wherein the cost is associated with at least one of a period of time that the vehicle is associated with the first lane (Jafari teaches that trajectories with relatively larger times to reach the desired lane would result in relatively larger costs [See at least Jafari, 0093]), a period of time associated with the lane change operation (Jafari teaches that trajectories with relatively larger times to reach the desired lane would result in relatively larger costs [See at least Jafari, 0093]), or a distance travelled in association with the lane change operation (Jafari teaches that trajectories with relatively smaller distances with other vehicles or objects (e.g., having a relatively smaller closest distance throughout the entirety of the maneuver) would also result in relatively larger costs [See at least Jafari, 0093]. It will be appreciated that this variable closest distance is a function of the distance traveled by the vehicle).

Regarding claim 6, Wu discloses A system (Wu discloses a vehicle control system [See at least Wu, 0300]) comprising: 
one or more processors (Wu discloses that the system comprises a memory and a processor in communication with the memory [See at least Wu, 0300]); and 
one or more non-transitory computer-readable media storing instructions, that when executed by the one or more processors, cause the system to perform operations (Wu discloses a vehicle control system for controlling a vehicle, the system comprising: a memory; and a processor in communication with the memory, the processor operable to determine lane change initiation times, determine reachable states, and compute and execute trajectories for lane change maneuvers [See at least Wu, 0300]) comprising: 
determining, as a constraint space, a first region in an environment of a vehicle through which the vehicle is unable to travel (See at least Figs. 8A-B in Wu: Wu discloses that the ego vehicle 8000 may sense information associated with one or more of the obstacle vehicles 8001-8006, including a current lane, a speed, and/or an acceleration/deceleration of an obstacle vehicle [See at least Wu, 0133]. Wu further discloses that the ego vehicle may determine the distances to each of these obstacle vehicles [See at least Wu, 0193-0142]. Examiner interprets regions where an obstacle vehicle is present as regions though which the ego vehicle is unable to travel), wherein the first region is associated with a first time period (Wu discloses that the measurements for each of the obstacle vehicles are updated in real-time [See at least Wu, 0142-0145]); and
determining, as a configuration space and based at least in part on a capability of the vehicle, a second region of the environment (Wu discloses that a vehicle may reach a number of possible positions in its current lane, referred to as “reachable longitudinal states”, before initiating a lane change [See at least Wu, 0163-0165]. Wu discloses that a reachable longitudinal state may be described by the longitudinal distance travelled, x, the speed, dx, and a lane ID [See at least Wu, 0169]. Wu further discloses that the kinematics may be bounded by a maximum acceleration UMAX and a minimum acceleration UMIN (alternatively a maximum deceleration) [See at least Wu, 0169]) associated with a second time period (Wu discloses that at any future time, t, there is an ellipse of reachable longitudinal states [xt; dxt] which may be reached from an initial condition [0; dx0] [See at least Wu, 0169]. A reachable longitudinal state is therefore reached at a future time).
However, Wu does not explicitly teach the system being further configured for determining, as a gap in the environment, a portion of the configuration space exclusive of the constraint space; 
determining, based at least in part on the gap, a trajectory for performing a lane change operation; 
determining a cost associated with the trajectory; and 
controlling the vehicle based at least in part on the trajectory and the cost.
However, Jafari does teach a method for changing lanes further comprising determining, as a gap in the environment, a portion of the configuration space exclusive of the constraint space (See at least Fig. 5 in Jafari: Jafari teaches that once the need for an urgent lane change from a current lane to a neighboring lane is determined, current gaps for the urgent lane change are identified and predicted in future time at 518, where each gap is determined as the space between the host vehicle and remote vehicles on the target lane, and the leading vehicle in the current lane [See at least Jafari, 0082]. Also see at least Fig. 6 in Jafari: Jafari teaches that one of the current gaps for the urgent lane change maneuver is defined by the space between host vehicle 10 and remote vehicles 612, 614, 616, and that current and future predicted positions and trajectories for each of the detected vehicles are used to determine the current gap size at various future points in time [See at least Jafari, 0082]. It will be appreciated that the gap does not include the remote vehicles themselves); 
determining, based at least in part on the gap, a trajectory for performing a lane change operation (See at least Fig. 5 in Jafari: Jafari teaches that at 526, a trajectory is generated for each of the gaps [See at least Jafari, 0091]); 
determining a cost associated with the trajectory (See at least Fig. 5 in Jafari: Jafari teaches that at 528, a cost value is calculated for each trajectory (i.e., corresponding to each gap) [See at least Jafari, 0093]); and 
controlling the vehicle based at least in part on the trajectory and the cost (See at least Fig. 5 in Jafari: Jafari teaches that processing module 420 of FIG. 4 (e.g., via the processor 44 of FIG. 1) plans the trajectory with the lowest/minimized cost, and transmits instructions for the selected trajectory, so that the lane change is executed for the vehicle 10 at 534 [See at least Jafari, 0096]). Both Jafari and Wu teach methods for performing automatic lane changes. However, only Jafari explicitly teaches where, based on knowing the current and destination lanes, a vehicle may detect gaps in each lane over time, calculate a trajectory for each gap, evaluate each trajectory, and select an optimal trajectory for performing the lane change maneuver.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention t modify the lane change method of Wu so that, based on knowing the current and destination lanes, a vehicle may detect gaps in each lane over time, calculate a trajectory for each gap, evaluate each trajectory, and select an optimal trajectory for performing the lane change maneuver, as in Jafari. Doing so improves safety by allowing the vehicle to account for gaps between the various neighboring vehicles in performing a lane change, which helps prevent collisions. This is a common feature in the lane change art.

Regarding claim 7, Wu in view of Jafari teaches The system as claim 6 recites, wherein the first region is based at least in part on an object proximate the vehicle (Wu discloses that, using an obstacle's current position, velocity, and estimated time of changing lanes, the vehicle control system may be capable of determining: a time at which the obstacle begins to occupy its target lane (e.g. 3 seconds); a time at which the obstacle ceases to occupy its current lane (e.g. 4 seconds); and/or a position and velocity of the obstacle upon entering its target lane (e.g. [30 m; 10 m/s]) [See at least Wu, 0195-0198]), the operations further comprising: 
projecting object data associated with the object into a coordinate space, wherein a resulting projection comprises a representation of a predicted behavior of the object in the environment (Wu discloses that the predictive information of the vehicle may be loaded into a crude world model by the vehicle control system by defining the obstacle twice, once for each lane, where in the obstacle's left lane, the obstacle may have a start time t=0, coordinates of [0; 10] ([location; speed]), and an end time of t=4; and in the obstacle's target lane, the obstacle may have a start time t=3, coordinates of [30; 10] ([location; speed]), and an end time of t=infinity [See at least Wu, 0199]. Wu further discloses that in order to simplify the calculations and memory needed, the two instances of the obstacle may not be explicitly connected and may simply be interpreted as two independent obstacles [See at least Wu, 0199]); and 
determining the gap based at least in part on the representation of the predicted behavior of the object in the coordinate space (See at least Fig. 6 in Jafari: Jafari teaches that one of the current gaps for the urgent lane change maneuver is defined by the space between host vehicle 10 and remote vehicles 612, 614, 616, and that current and future predicted positions and trajectories for each of the detected vehicles are used to determine the current gap size at various future points in time [See at least Jafari, 0082]).

Regarding claim 8, Wu in view of Jafari teaches The system as claim 7 recites, wherein the object data comprises a position over time of the object relative to a route frame associated with the vehicle (Wu discloses that, using an obstacle's current position, velocity, and estimated time of changing lanes, the vehicle control system may be capable of determining: a time at which the obstacle begins to occupy its target lane (e.g. 3 seconds); a time at which the obstacle ceases to occupy its current lane (e.g. 4 seconds); and/or a position and velocity of the obstacle upon entering its target lane (e.g. [30 m; 10 m/s]) [See at least Wu, 0195-0198]).

Regarding claim 9, Wu in view of Jafari teaches The system as claim 6 recites, wherein determining the constraint space is based at least in part on at least one of a safety distance (Wu discloses that the ego vehicle may determine the distances to each of these obstacle vehicles [See at least Wu, 0193-0142]. Examiner interprets this as determining a safety distance to a constraint space), a distance range to start a lane change operation, a time range to start a lane change operation, an acceleration range, a velocity range, a lane change time, a blinker time, a junction space, a lane ending, or a speed limit.

Regarding claim 10, Wu in view of Jafari teaches The system as claim 6 recites, wherein determining the configuration space is based at least in part on one or more of a position of the vehicle, a maximum acceleration of the vehicle, a maximum deceleration of the vehicle (Wu discloses that a vehicle may reach a number of possible positions in its current lane, referred to as “reachable longitudinal states”, before initiating a lane change [See at least Wu, 0163-0165]. Wu discloses that a reachable longitudinal state may be described by the longitudinal distance travelled, x, the speed, dx, and a lane ID [See at least Wu, 0169]. Wu further discloses that the kinematics may be bounded by a maximum acceleration UMAX and a minimum acceleration UMIN (alternatively a maximum deceleration) [See at least Wu, 0169]), or a speed constraint for the vehicle.

Regarding claim 11, Wu in view of Jafari teaches The system as claim 6 recites, 
wherein the vehicle is associated with a first lane and performing the lane change operation causes the vehicle to move into a second lane proximate the first lane (Wu discloses that the vehicle control system executes an optimal lane change maneuver from a first lane to a second lane [See at least Wu, 0290]. Jafari also teaches that the vehicle changes from a first lane to a second lane [See at least Jafari, 0095-0096]), 
wherein the gap is a first gap associated with the first lane (See at least Fig. 5 in Jafari: Jafari teaches that once the need for an urgent lane change from a current lane to a neighboring lane is determined, current gaps for the urgent lane change are identified and predicted in future time at 518, where each gap is determined as the space between the host vehicle and remote vehicles on the target lane, and the leading vehicle in the current lane [See at least Jafari, 0082]. Also see at least Fig. 6 in Jafari: Jafari teaches that one of the current gaps for the urgent lane change maneuver is defined by the space between host vehicle 10 and remote vehicles 612, 614, 616, and that current and future predicted positions and trajectories for each of the detected vehicles are used to determine the current gap size at various future points in time [See at least Jafari, 0082]. Also see at least Fig. 10 in Jafari: Jafari teaches that each gap depicted is split down the middle into a portion located in the current lane and a portion located in the target lane. Examiner interprets the portion of each gap in the current lane as a “first gap associated with the first lane”), 
wherein the operations further comprise determining a second gap associated with the second lane (See at least Fig. 10 in Jafari: Jafari teaches that each gap depicted is split down the middle into a portion located in the current lane and a portion located in the target lane. Examiner interprets the portion of each gap in the target lane as a “second gap associated with the second lane”), and 
wherein the trajectory passes through the first gap and the second gap (See at least Fig. 10 in Jafari: Jafari teaches that all depicted trajectories 904(n) pass through a section of gap 902(1) located in the current lane and at least one portion of a gap 902(n) located in the target lane [See at least Jafari, 0095]).

Regarding claim 12, Wu in view of Jafari teaches The system as claim 6 recites, wherein the trajectory comprises a potential trajectory (See at least Fig. 10 in Jafari: Jafari teaches that for each possible gap 902(1), 902(2), . . . 902(n), the processor generates a respective possible trajectory 904(1), 904(2), . . . 904(n) [See at least Jafari, 0095]), the operations further comprising: 
determining, in a coordinate space, a first representation of a portion of the environment associated with a first lane (See at least Figs. 8A-B in Wu: Wu discloses that the ego vehicle 8000 may sense information associated with one or more of the obstacle vehicles 8001-8006, including a current lane, a speed, and/or an acceleration/deceleration of an obstacle vehicle [See at least Wu, 0133]. Wu further discloses that the ego vehicle may determine the distances to each of these obstacle vehicles [See at least Wu, 0193-0142]. Examiner interprets the representation of obstacle vehicle 8001 as shown in table 8040 to be “a first representation of a portion of the environment associated with a first lane”); 
determining, in the coordinate space, a second representation of a portion of the environment associated with a second lane (See at least Figs. 8A-B in Wu: Wu discloses that the ego vehicle 8000 may sense information associated with one or more of the obstacle vehicles 8001-8006, including a current lane, a speed, and/or an acceleration/deceleration of an obstacle vehicle [See at least Wu, 0133]. Wu further discloses that the ego vehicle may determine the distances to each of these obstacle vehicles [See at least Wu, 0193-0142]. Examiner interprets the representation of obstacle vehicle 8002 as shown in table 8040 to be “a second representation of a portion of the environment associated with a second lane”); and 
determining, in the coordinate space, a third representation of a portion of the environment associated with the first lane and the second lane (Wu discloses that, using an obstacle's current position, velocity, and estimated time of changing lanes, the vehicle control system may be capable of determining: a time at which the obstacle begins to occupy its target lane (e.g. 3 seconds); a time at which the obstacle ceases to occupy its current lane (e.g. 4 seconds); and/or a position and velocity of the obstacle upon entering its target lane (e.g. [30 m; 10 m/s]) [See at least Wu, 0195-0198]. Wu further discloses that the predictive information of the vehicle may be loaded into a crude world model by the vehicle control system by defining the obstacle twice, once for each lane, where in the obstacle's left lane, the obstacle may have a start time t=0, coordinates of [0; 10] ([location; speed]), and an end time of t=4; and in the obstacle's target lane, the obstacle may have a start time t=3, coordinates of [30; 10] ([location; speed]), and an end time of t=infinity [See at least Wu, 0199]. Wu further discloses that in order to simplify the calculations and memory needed, the two instances of the obstacle may not be explicitly connected and may simply be interpreted as two independent obstacles [See at least Wu, 0199]. The representation of the obstacle in its destination lane after it changes lanes may be regarded as “a third representation of a portion of the environment associated with the first lane and the second lane”. It will be appreciated that any distance measurements between applied to a vehicle in [Jafari, 0093] may be applied to this obstacle after it changes lanes), 
wherein determining the trajectory based at least in part on the gap comprises comparing the potential trajectory with the first representation (See at least Fig. 5 in Jafari: Jafari teaches that at 528, a cost value is calculated for each trajectory (i.e., corresponding to each gap), the cost value comprising a measure of a closest distance to other vehicles during the entirety of the maneuver [See at least Jafari, 0093]. It will be appreciated that in order to determine the closest distance to other vehicles during the entirety of the maneuver, the processor must measure the distances to the other vehicles during the entirety of the maneuver. In the example of Fig. 10 of Jafari and [Jafari, 0095], this means that the processor measures the distance to each of the surrounding vehicles depicted [See at least Jafari, 0095]. In this case, vehicle 612 of Fig. 10 of Jafari may be regarded as the first representation, equivalent to the vehicle 8001 from Fig. 8A of Wu), the second representation (See at least Fig. 5 in Jafari: Jafari teaches that at 528, a cost value is calculated for each trajectory (i.e., corresponding to each gap), the cost value comprising a measure of a closest distance to other vehicles during the entirety of the maneuver [See at least Jafari, 0093]. It will be appreciated that in order to determine the closest distance to other vehicles during the entirety of the maneuver, the processor must measure the distances to the other vehicles during the entirety of the maneuver. In the example of Fig. 10 of Jafari and [Jafari, 0095], this means that the processor measures the distance to each of the surrounding vehicles depicted [See at least Jafari, 0095]. In this case, vehicle 1020 of Fig. 10 of Jafari may be regarded as the second representation, equivalent to the vehicle 8002 from Fig. 8A of Wu), and the third representation (See at least Fig. 5 in Jafari: Jafari teaches that at 528, a cost value is calculated for each trajectory (i.e., corresponding to each gap), the cost value comprising a measure of a closest distance to other vehicles during the entirety of the maneuver [See at least Jafari, 0093]. It will be appreciated that in order to determine the closest distance to other vehicles during the entirety of the maneuver, the processor must measure the distances to the other vehicles during the entirety of the maneuver. In the example of Fig. 10 of Jafari and [Jafari, 0095], this means that the processor measures the distance to each of the surrounding vehicles depicted [See at least Jafari, 0095]. In this case, any of vehicles 614, 616, and 1018 of Fig. 10 of Jafari may be regarded as the third representation, equivalent to the vehicle that changes lanes in [Wu, 0199], since the fact that one of these vehicles may have just changed lanes does not change how the method of Fig. 5 would treat the vehicles) to determine whether the potential trajectory is associated with gaps in the first representation, the second representation, and the third representation (See at least Fig. 5 in Jafari: Jafari teaches that at 528, a cost value is calculated for each trajectory (i.e., corresponding to each gap), the cost value comprising a measure of a closest distance to other vehicles during the entirety of the maneuver [See at least Jafari, 0093]. It will be appreciated that in order to determine the closest distance to other vehicles during the entirety of the maneuver, the processor must measure the distances to the other vehicles during the entirety of the maneuver. Any determined non-zero distances between the ego vehicle and other vehicles may be regarded as determining that the potential trajectory is associated with gaps in between the vehicles. This is especially apt as, in Fig. 8B of Wu, Wu discloses that the gaps between the own vehicle and the obstacle vehicles are stored as part of the representation of the obstacle vehicles [See at least Wu, 0133]).

Regarding claim 13, Wu in view of Jafari teaches The system as claim 12 recites, wherein the cost comprises a first cost (See at least Fig. 5 in Jafari: Jafari teaches that at 528, a cost value is calculated for each trajectory (i.e., corresponding to each gap) [See at least Jafari, 0093]), the operations further comprising: 
determining that the potential trajectory is associated with the gaps in the first representation, the second representation, and the third representation (See at least Fig. 5 in Jafari: Jafari teaches that at 528, a cost value is calculated for each trajectory (i.e., corresponding to each gap), the cost value comprising a measure of a closest distance to other vehicles during the entirety of the maneuver [See at least Jafari, 0093]. It will be appreciated that in order to determine the closest distance to other vehicles during the entirety of the maneuver, the processor must measure the distances to the other vehicles during the entirety of the maneuver. Any determined non-zero distances between the ego vehicle and other vehicles may be regarded as determining that the potential trajectory is associated with gaps in between the vehicles. This is especially apt as, in Fig. 8B of Wu, Wu discloses that the gaps between the own vehicle and the obstacle vehicles are stored as part of the representation of the obstacle vehicles [See at least Wu, 0133]); 
determining that another potential trajectory (See at least Fig. 5 in Jafari: Jafari teaches that at 526, a trajectory is generated for each of the gaps [See at least Jafari, 0091]. This means that a plurality of possible trajectories are generated) is associated with the gaps in the first representation, the second representation, and the third representation (See at least Fig. 5 in Jafari: Jafari teaches that at 528, a cost value is calculated for each trajectory (i.e., corresponding to each gap), the cost value comprising a measure of a closest distance to other vehicles during the entirety of the maneuver [See at least Jafari, 0093]. It will be appreciated that in order to determine the closest distance to other vehicles during the entirety of the maneuver, the processor must measure the distances to the other vehicles during the entirety of the maneuver. Any determined non-zero distances between the ego vehicle and other vehicles may be regarded as determining that the potential trajectory is associated with gaps in between the vehicles. This is especially apt as, in Fig. 8B of Wu, Wu discloses that the gaps between the own vehicle and the obstacle vehicles are stored as part of the representation of the obstacle vehicles [See at least Wu, 0133]); 
determining a second cost associated with the other potential trajectory (See at least Fig. 5 in Jafari: Jafari teaches that at 528, a cost value is calculated for each trajectory (i.e., corresponding to each gap) [See at least Jafari, 0093]); and 
determining that the first cost is less than the second cost (See at least Fig. 5 in Jafari: Jafari teaches that processing module 420 of FIG. 4 (e.g., via the processor 44 of FIG. 1) plans the trajectory with the lowest/minimized cost, and transmits instructions for the selected trajectory, so that the lane change is executed for the vehicle 10 at 534 [See at least Jafari, 0096]).

Regarding claim 14, Wu in view of Jafari teaches The system as claim 6 recites, wherein the cost is associated with at least one of a period of time the vehicle is associated with a current lane (Jafari teaches that trajectories with relatively larger times to reach the desired lane would result in relatively larger costs [See at least Jafari, 0093]), a period of time associated with the lane change operation (Jafari teaches that trajectories with relatively larger times to reach the desired lane would result in relatively larger costs [See at least Jafari, 0093]), or a distance travelled in association with the lane change operation (Jafari teaches that trajectories with relatively smaller distances with other vehicles or objects (e.g., having a relatively smaller closest distance throughout the entirety of the maneuver) would also result in relatively larger costs [See at least Jafari, 0093]. It will be appreciated that this variable closest distance is a function of the distance traveled by the vehicle).

Regarding claim 15, Wu discloses One or more non-transitory computer-readable media storing instructions, that when executed by one or more processors, cause the one or more processors to perform operations (Wu discloses a vehicle control system for controlling a vehicle, the system comprising: a memory; and a processor in communication with the memory, the processor operable to determine lane change initiation times, determine reachable states, and compute and execute trajectories for lane change maneuvers [See at least Wu, 0300]) comprising: 
determining, as a constraint space, a first region in an environment of a vehicle through which the vehicle is unable to travel (See at least Figs. 8A-B in Wu: Wu discloses that the ego vehicle 8000 may sense information associated with one or more of the obstacle vehicles 8001-8006, including a current lane, a speed, and/or an acceleration/deceleration of an obstacle vehicle [See at least Wu, 0133]. Wu further discloses that the ego vehicle may determine the distances to each of these obstacle vehicles [See at least Wu, 0193-0142]. Examiner interprets regions where an obstacle vehicle is present as regions though which the ego vehicle is unable to travel), wherein the first region is associated with a first time period (Wu discloses that the measurements for each of the obstacle vehicles are updated in real-time [See at least Wu, 0142-0145]); 
determining, as a configuration space and based at least in part on a capability of the vehicle, a second region of the environment (Wu discloses that a vehicle may reach a number of possible positions in its current lane, referred to as “reachable longitudinal states”, before initiating a lane change [See at least Wu, 0163-0165]. Wu discloses that a reachable longitudinal state may be described by the longitudinal distance travelled, x, the speed, dx, and a lane ID [See at least Wu, 0169]. Wu further discloses that the kinematics may be bounded by a maximum acceleration UMAX and a minimum acceleration UMIN (alternatively a maximum deceleration) [See at least Wu, 0169]) associated with a second time period (Wu discloses that at any future time, t, there is an ellipse of reachable longitudinal states [xt; dxt] which may be reached from an initial condition [0; dx0] [See at least Wu, 0169]. A reachable longitudinal state is therefore reached at a future time).
However, Wu does not explicitly disclose the one or more non-transitory computer-readable media wherein the instructions further comprise determining, as a gap in the environment, a portion of the configuration space exclusive of the constraint space; 
determining, based at least in part on the gap, a trajectory for performing a lane change operation; 
determining a cost associated with the trajectory; and 
controlling the vehicle based at least in part on the trajectory and the cost.
However, Jafari does teach a method for changing lanes further comprising determining, as a gap in the environment, a portion of the configuration space exclusive of the constraint space (See at least Fig. 5 in Jafari: Jafari teaches that once the need for an urgent lane change from a current lane to a neighboring lane is determined, current gaps for the urgent lane change are identified and predicted in future time at 518, where each gap is determined as the space between the host vehicle and remote vehicles on the target lane, and the leading vehicle in the current lane [See at least Jafari, 0082]. Also see at least Fig. 6 in Jafari: Jafari teaches that one of the current gaps for the urgent lane change maneuver is defined by the space between host vehicle 10 and remote vehicles 612, 614, 616, and that current and future predicted positions and trajectories for each of the detected vehicles are used to determine the current gap size at various future points in time [See at least Jafari, 0082]. It will be appreciated that the gap does not include the remote vehicles themselves); 
determining, based at least in part on the gap, a trajectory for performing a lane change operation (See at least Fig. 5 in Jafari: Jafari teaches that at 526, a trajectory is generated for each of the gaps [See at least Jafari, 0091]); 
determining a cost associated with the trajectory (See at least Fig. 5 in Jafari: Jafari teaches that at 528, a cost value is calculated for each trajectory (i.e., corresponding to each gap) [See at least Jafari, 0093]); and 
controlling the vehicle based at least in part on the trajectory and the cost (See at least Fig. 5 in Jafari: Jafari teaches that processing module 420 of FIG. 4 (e.g., via the processor 44 of FIG. 1) plans the trajectory with the lowest/minimized cost, and transmits instructions for the selected trajectory, so that the lane change is executed for the vehicle 10 at 534 [See at least Jafari, 0096]). Both Jafari and Wu teach methods for performing automatic lane changes. However, only Jafari explicitly teaches where, based on knowing the current and destination lanes, a vehicle may detect gaps in each lane over time, calculate a trajectory for each gap, evaluate each trajectory, and select an optimal trajectory for performing the lane change maneuver.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention t modify the lane change method of Wu so that, based on knowing the current and destination lanes, a vehicle may detect gaps in each lane over time, calculate a trajectory for each gap, evaluate each trajectory, and select an optimal trajectory for performing the lane change maneuver, as in Jafari. Doing so improves safety by allowing the vehicle to account for gaps between the various neighboring vehicles in performing a lane change, which helps prevent collisions. This is a common feature in the lane change art.

Regarding claim 16, Wu in view of Jafari teaches The one or more non-transitory computer-readable media as claim 15 recites, wherein the constraint space is associated with an object (Wu discloses that, using an obstacle's current position, velocity, and estimated time of changing lanes, the vehicle control system may be capable of determining: a time at which the obstacle begins to occupy its target lane (e.g. 3 seconds); a time at which the obstacle ceases to occupy its current lane (e.g. 4 seconds); and/or a position and velocity of the obstacle upon entering its target lane (e.g. [30 m; 10 m/s]) [See at least Wu, 0195-0198]), and wherein determining the gap in the environment comprises: 
projecting object data associated with the object into a coordinate space, wherein the object data comprises a position over time of the object relative to a route frame associated with the vehicle (Wu discloses that, using an obstacle's current position, velocity, and estimated time of changing lanes, the vehicle control system may be capable of determining: a time at which the obstacle begins to occupy its target lane (e.g. 3 seconds); a time at which the obstacle ceases to occupy its current lane (e.g. 4 seconds); and/or a position and velocity of the obstacle upon entering its target lane (e.g. [30 m; 10 m/s]) [See at least Wu, 0195-0198]), and wherein a resulting projection comprises a representation of a predicted behavior of the object in the environment (Wu discloses that the predictive information of the vehicle may be loaded into a crude world model by the vehicle control system by defining the obstacle twice, once for each lane, where in the obstacle's left lane, the obstacle may have a start time t=0, coordinates of [0; 10] ([location; speed]), and an end time of t=4; and in the obstacle's target lane, the obstacle may have a start time t=3, coordinates of [30; 10] ([location; speed]), and an end time of t=infinity [See at least Wu, 0199]. Wu further discloses that in order to simplify the calculations and memory needed, the two instances of the obstacle may not be explicitly connected and may simply be interpreted as two independent obstacles [See at least Wu, 0199]); and 
determining the gap based at least in part on the representation of the predicted behavior of the object in the coordinate space (See at least Fig. 6 in Jafari: Jafari teaches that one of the current gaps for the urgent lane change maneuver is defined by the space between host vehicle 10 and remote vehicles 612, 614, 616, and that current and future predicted positions and trajectories for each of the detected vehicles are used to determine the current gap size at various future points in time [See at least Jafari, 0082]).

Regarding claim 17, Wu in view of Jafari teaches The one or more non-transitory computer-readable media as claim 15 recites, wherein determining the constraint space is based at least in part on at least one of a safety distance (Wu discloses that the ego vehicle may determine the distances to each of these obstacle vehicles [See at least Wu, 0193-0142]. Examiner interprets this as determining a safety distance to a constraint space), a distance range to start a lane change operation, a time range to start a lane change operation, an acceleration range, a velocity range, a lane change time, a blinker time, a junction space, a lane ending, or a speed limit.

Regarding claim 18, Wu in view of Jafari teaches The one or more non-transitory computer-readable media as claim 15 recites, wherein determining the configuration space is based at least in part on one or more of a position of the vehicle, a maximum acceleration of the vehicle, a maximum deceleration of the vehicle (Wu discloses that a vehicle may reach a number of possible positions in its current lane, referred to as “reachable longitudinal states”, before initiating a lane change [See at least Wu, 0163-0165]. Wu discloses that a reachable longitudinal state may be described by the longitudinal distance travelled, x, the speed, dx, and a lane ID [See at least Wu, 0169]. Wu further discloses that the kinematics may be bounded by a maximum acceleration UMAX and a minimum acceleration UMIN (alternatively a maximum deceleration) [See at least Wu, 0169]), or a speed constraint for the vehicle.

Regarding claim 19, Wu in view of Jafari teaches The one or more non-transitory computer-readable media as claim 15 recites, wherein the trajectory comprises a potential trajectory (See at least Fig. 10 in Jafari: Jafari teaches that for each possible gap 902(1), 902(2), . . . 902(n), the processor generates a respective possible trajectory 904(1), 904(2), . . . 904(n) [See at least Jafari, 0095]), the operations further comprising: 
determining, in a coordinate space, a first representation of a portion of the environment associated with a first lane (See at least Figs. 8A-B in Wu: Wu discloses that the ego vehicle 8000 may sense information associated with one or more of the obstacle vehicles 8001-8006, including a current lane, a speed, and/or an acceleration/deceleration of an obstacle vehicle [See at least Wu, 0133]. Wu further discloses that the ego vehicle may determine the distances to each of these obstacle vehicles [See at least Wu, 0193-0142]. Examiner interprets the representation of obstacle vehicle 8001 as shown in table 8040 to be “a first representation of a portion of the environment associated with a first lane”); 
determining, in the coordinate space, a second representation of a portion of the environment associated with a second lane (See at least Figs. 8A-B in Wu: Wu discloses that the ego vehicle 8000 may sense information associated with one or more of the obstacle vehicles 8001-8006, including a current lane, a speed, and/or an acceleration/deceleration of an obstacle vehicle [See at least Wu, 0133]. Wu further discloses that the ego vehicle may determine the distances to each of these obstacle vehicles [See at least Wu, 0193-0142]. Examiner interprets the representation of obstacle vehicle 8002 as shown in table 8040 to be “a second representation of a portion of the environment associated with a second lane”); and 
determining, in the coordinate space, a third representation of a portion of the environment associated with the first lane and the second lane (Wu discloses that, using an obstacle's current position, velocity, and estimated time of changing lanes, the vehicle control system may be capable of determining: a time at which the obstacle begins to occupy its target lane (e.g. 3 seconds); a time at which the obstacle ceases to occupy its current lane (e.g. 4 seconds); and/or a position and velocity of the obstacle upon entering its target lane (e.g. [30 m; 10 m/s]) [See at least Wu, 0195-0198]. Wu further discloses that the predictive information of the vehicle may be loaded into a crude world model by the vehicle control system by defining the obstacle twice, once for each lane, where in the obstacle's left lane, the obstacle may have a start time t=0, coordinates of [0; 10] ([location; speed]), and an end time of t=4; and in the obstacle's target lane, the obstacle may have a start time t=3, coordinates of [30; 10] ([location; speed]), and an end time of t=infinity [See at least Wu, 0199]. Wu further discloses that in order to simplify the calculations and memory needed, the two instances of the obstacle may not be explicitly connected and may simply be interpreted as two independent obstacles [See at least Wu, 0199]. The representation of the obstacle in its destination lane after it changes lanes may be regarded as “a third representation of a portion of the environment associated with the first lane and the second lane”. It will be appreciated that any distance measurements between applied to a vehicle in [Jafari, 0093] may be applied to this obstacle after it changes lanes), 
wherein determining the trajectory based at least in part on the gap comprises comparing the potential trajectory with the first representation (See at least Fig. 5 in Jafari: Jafari teaches that at 528, a cost value is calculated for each trajectory (i.e., corresponding to each gap), the cost value comprising a measure of a closest distance to other vehicles during the entirety of the maneuver [See at least Jafari, 0093]. It will be appreciated that in order to determine the closest distance to other vehicles during the entirety of the maneuver, the processor must measure the distances to the other vehicles during the entirety of the maneuver. In the example of Fig. 10 of Jafari and [Jafari, 0095], this means that the processor measures the distance to each of the surrounding vehicles depicted [See at least Jafari, 0095]. In this case, vehicle 612 of Fig. 10 of Jafari may be regarded as the first representation, equivalent to the vehicle 8001 from Fig. 8A of Wu), the second representation (See at least Fig. 5 in Jafari: Jafari teaches that at 528, a cost value is calculated for each trajectory (i.e., corresponding to each gap), the cost value comprising a measure of a closest distance to other vehicles during the entirety of the maneuver [See at least Jafari, 0093]. It will be appreciated that in order to determine the closest distance to other vehicles during the entirety of the maneuver, the processor must measure the distances to the other vehicles during the entirety of the maneuver. In the example of Fig. 10 of Jafari and [Jafari, 0095], this means that the processor measures the distance to each of the surrounding vehicles depicted [See at least Jafari, 0095]. In this case, vehicle 1020 of Fig. 10 of Jafari may be regarded as the second representation, equivalent to the vehicle 8002 from Fig. 8A of Wu), and the third representation (See at least Fig. 5 in Jafari: Jafari teaches that at 528, a cost value is calculated for each trajectory (i.e., corresponding to each gap), the cost value comprising a measure of a closest distance to other vehicles during the entirety of the maneuver [See at least Jafari, 0093]. It will be appreciated that in order to determine the closest distance to other vehicles during the entirety of the maneuver, the processor must measure the distances to the other vehicles during the entirety of the maneuver. In the example of Fig. 10 of Jafari and [Jafari, 0095], this means that the processor measures the distance to each of the surrounding vehicles depicted [See at least Jafari, 0095]. In this case, any of vehicles 614, 616, and 1018 of Fig. 10 of Jafari may be regarded as the third representation, equivalent to the vehicle that changes lanes in [Wu, 0199], since the fact that one of these vehicles may have just changed lanes does not change how the method of Fig. 5 would treat the vehicles) to determine whether the potential trajectory is associated with gaps in the first representation, the second representation, and the third representation (See at least Fig. 5 in Jafari: Jafari teaches that at 528, a cost value is calculated for each trajectory (i.e., corresponding to each gap), the cost value comprising a measure of a closest distance to other vehicles during the entirety of the maneuver [See at least Jafari, 0093]. It will be appreciated that in order to determine the closest distance to other vehicles during the entirety of the maneuver, the processor must measure the distances to the other vehicles during the entirety of the maneuver. Any determined non-zero distances between the ego vehicle and other vehicles may be regarded as determining that the potential trajectory is associated with gaps in between the vehicles. This is especially apt as, in Fig. 8B of Wu, Wu discloses that the gaps between the own vehicle and the obstacle vehicles are stored as part of the representation of the obstacle vehicles [See at least Wu, 0133]).

Regarding claim 20, Wu in view of Jafari teaches The one or more non-transitory computer-readable media as claim 19 recites, wherein the cost comprises a first cost (See at least Fig. 5 in Jafari: Jafari teaches that at 528, a cost value is calculated for each trajectory (i.e., corresponding to each gap) [See at least Jafari, 0093]), the operations further comprising: 
determining that the potential trajectory is associated with the gaps in the first representation, the second representation, and the third representation (See at least Fig. 5 in Jafari: Jafari teaches that at 528, a cost value is calculated for each trajectory (i.e., corresponding to each gap), the cost value comprising a measure of a closest distance to other vehicles during the entirety of the maneuver [See at least Jafari, 0093]. It will be appreciated that in order to determine the closest distance to other vehicles during the entirety of the maneuver, the processor must measure the distances to the other vehicles during the entirety of the maneuver. Any determined non-zero distances between the ego vehicle and other vehicles may be regarded as determining that the potential trajectory is associated with gaps in between the vehicles. This is especially apt as, in Fig. 8B of Wu, Wu discloses that the gaps between the own vehicle and the obstacle vehicles are stored as part of the representation of the obstacle vehicles [See at least Wu, 0133]); 
determining that another potential trajectory (See at least Fig. 5 in Jafari: Jafari teaches that at 526, a trajectory is generated for each of the gaps [See at least Jafari, 0091]. This means that a plurality of possible trajectories are generated) is associated with the gaps in the first representation, the second representation, and the third representation (See at least Fig. 5 in Jafari: Jafari teaches that at 528, a cost value is calculated for each trajectory (i.e., corresponding to each gap), the cost value comprising a measure of a closest distance to other vehicles during the entirety of the maneuver [See at least Jafari, 0093]. It will be appreciated that in order to determine the closest distance to other vehicles during the entirety of the maneuver, the processor must measure the distances to the other vehicles during the entirety of the maneuver. Any determined non-zero distances between the ego vehicle and other vehicles may be regarded as determining that the potential trajectory is associated with gaps in between the vehicles. This is especially apt as, in Fig. 8B of Wu, Wu discloses that the gaps between the own vehicle and the obstacle vehicles are stored as part of the representation of the obstacle vehicles [See at least Wu, 0133]); 
determining a second cost associated with the other potential trajectory (See at least Fig. 5 in Jafari: Jafari teaches that at 528, a cost value is calculated for each trajectory (i.e., corresponding to each gap) [See at least Jafari, 0093]); and 
determining that the first cost is less than the second cost (See at least Fig. 5 in Jafari: Jafari teaches that processing module 420 of FIG. 4 (e.g., via the processor 44 of FIG. 1) plans the trajectory with the lowest/minimized cost, and transmits instructions for the selected trajectory, so that the lane change is executed for the vehicle 10 at 534 [See at least Jafari, 0096]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAEEM T ALAM whose telephone number is (571)272-5901. The examiner can normally be reached M-F 9:00 am-5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FADEY JABR can be reached on (571) 272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/N.T.A./Examiner, Art Unit 3668                                                                                                                                                                                                        /YAZAN A SOOFI/Primary Examiner, Art Unit 3668